Case: 11-40215     Document: 00511692402         Page: 1     Date Filed: 12/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011
                                     No. 11-40215
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PATRICK A. JONES,

                                                  Petitioner-Appellant

v.

JOHN B. FOX, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:08-CV-144


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Patrick A. Jones, federal prisoner # 60763-080, was convicted of three
charges related to crack cocaine and was sentenced to serve life in prison. He
appeals the district court’s denial of the 28 U.S.C. § 2241 habeas corpus petition
he filed to challenge the collection of the $3000 fine and $300 special assessment
he was ordered to pay in connection with his convictions. We review the district
court’s factual findings for clear error and issues of law de novo. See Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40215   Document: 00511692402     Page: 2   Date Filed: 12/12/2011

                                 No. 11-40215

      Consistent with his arguments in the district court, Jones maintains that
the setting of a payment schedule for his fine and assessment by the BOP
amounted to an unconstitutional delegation of the sentencing court’s authority.
The sentencing court ordered him to pay a certain sum as a fine and provided
that this sum was to be paid immediately. See 18 U.S.C. 3572(d). Consequently,
there was no unconstitutional delegation of judicial authority.          Jones’s
contention that the penalties imposed upon him pursuant to the Inmate
Financial Responsibility Program have constitutional significance likewise fails,
as none of these punishments “imposes atypical and significant hardship on
[him] in relation to the ordinary incidents of prison life.” Sandin v. Conner,
515 U.S. 472, 483-84 (1995) (citations omitted).
      AFFIRMED.




                                       2